STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


James Louis DeGasperin,                                                          FILED
Petitioner Below, Petitioner
                                                                            February 17, 2017
                                                                               RORY L. PERRY II, CLERK
vs) No. 16-0133 (Preston County 09-C-290)                                    SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA

David Ballard, Warden,

Mount Olive Correctional Complex,

Respondent Below, Respondent



                               MEMORANDUM DECISION
       Petitioner James Louis DeGasperin, by counsel Jeremy B. Cooper, appeals the Circuit
Court of Preston County’s “Opinion Order Denying Petition for Writ of Habeas Corpus,” entered
on February 2, 2016. Respondent David Ballard, Warden, Mount Olive Correctional Complex,
by counsel Shannon Frederick Kiser, filed a response. Petitioner filed a reply.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In 2007 and 2008, a Preston County Grand Jury indicted petitioner on three counts of
first-degree murder and two counts of concealment of a deceased human body. Petitioner was
charged with killing his girlfriend, Lori Casteel, her four-year-old son, Collin Casteel, and an
unborn female fetus whom Ms. Casteel was carrying at the time of her death. In a subsequent
indictment, petitioner was charged with attempting to conceal Ms. Casteel’s and Collin’s
deceased bodies.

        The charges proceeded to a jury trial in 2008. Petitioner testified and admitted to killing
Ms. Casteel with a baseball bat in the course of an altercation concerning her alleged continued
drug abuse. Petitioner claimed at trial that Ms. Casteel was armed with a shotgun and that he
killed her with the bat in self-defense. The autopsy report indicated that Ms. Casteel “died of
massive assaultive blunt force injuries to the head, involving several impacts by/against blunt
force object(s)/surface(s), resulting in severe injury to the brain matter.” Dr. Nabila Haikal,
deputy chief medical examiner, testified that Ms. Casteel was pregnant with a female fetus and
that the fetus was approximately thirteen weeks into the gestational period. Dr. Haikal opined
that there was no evidence of the fetus’s death prior to Ms. Casteel’s death.



                                                1

        Petitioner denied being the cause of Collin’s death. He explained Collin’s death to the
jury as follows:

       Lori was actually in the van, the sliding door right behind the driver’s side door.
       And as I approached the van, she comes and turns out of the van and has a gun
       and she’s crying, she’s emotional, and she’s cussing me and told me that she was
       going to kill me for everything I had done. . . . I grabbed the gun barrel, the
       muzzle of it, and I pushed it down and away from her and I, which would have
       been toward the front of the van. And at this time I thought Collin was still behind
       me, but, apparently, he had went around to the other side of the van and was
       standing right in front of the gun when it went off.

        Petitioner further testified that, after the altercation by the van, he ran into the residence
and Ms. Casteel followed him. Petitioner claimed that Ms. Casteel cocked the gun, threatened to
kill him, and that he grabbed the bat that was lying on the sofa and hit Ms. Casteel multiple
times. Petitioner further testified that, after hitting Ms. Casteel with the bat, he went back outside
to where Collin had been shot. Petitioner testified as follows:

       I attempted – I picked [Collin] up and for some reason when I picked him up, just
       the way his body felt or the lifelessness or, I don’t know, I don’t know what it
       was, I have no explan – no way to explain the feeling that I had at this point. I just
       – I set him back down on the ground, and I have no idea what was going through
       my mind or anything but there was a rock, a fairly large rock there, and I picked it
       up and hit him in the head with it.

        Dr. Haikal testified that Collin had been shot at relatively close range with a shotgun in
the front of his abdomen in a left-to-right downward angle. She testified further that Collin had
been struck in the head at least four times; however, she could not definitively determine whether
the blunt force trauma to his head occurred prior to or after the shotgun wound to his abdomen.

       The trial evidence also revealed that Ms. Casteel’s body had been rolled in a carpet and
placed in the trunk of her vehicle. Collin’s body was found in the vehicle inside a black garbage
bag. Evidence was introduced that petitioner had sought help from at least two individuals to
dispose of the bodies.

        After eleven days of trial, the jury found petitioner guilty of three counts of second-
degree murder for the deaths of Ms. Casteel, Collin Casteel, and Ms. Casteel’s unborn fetus. The
jury also found petitioner guilty of two counts of concealment of a deceased human body.
Following the denial of petitioner’s post-trial motions, the circuit court sentenced petitioner to
thirty years of incarceration for each of the three second-degree murder convictions, and one to
five years for each of the concealment of a deceased human body convictions. The circuit court
ordered that all of the sentences run consecutively. Petitioner appealed his convictions to this
Court on April 6, 2009. This Court refused his appeal by order entered on June 3, 2009.

       Petitioner filed a pro se petition for a writ of habeas corpus in December of 2009.
Following the appointment and substitution of counsel, D. Adrian Hoosier, II was appointed to

                                                  2

represent petitioner. Petitioner filed his final habeas petition in March of 2015, in which he
raised the following grounds for relief: (1) the statute under which one of his convictions was
obtained was unconstitutional; (2) the indictment shows on its face that no offense was
committed; (3) prejudicial pretrial publicity; (4) consecutive sentences for the same transaction;
(5) suppression of helpful evidence by the prosecutor; (6) the State’s knowing use of perjured
testimony; (7) ineffective assistance of counsel; (8) violation of double jeopardy protections; (9)
excessiveness or denial of bail; (10) defects in the indictment; (11) improper venue; (12)
prejudicial statements by prosecutor; (13) insufficiency of evidence; (14) severer sentence than
expected; and (15) excessive sentence. The circuit court held an omnibus hearing on July 27,
2015, and September 22, 2015. On February 2, 2016, the circuit court entered its “Opinion Order
Denying Petition for Writ of Habeas Corpus,” and this appeal followed.

       This Court reviews the denial of a habeas petition under the following standard:

       In reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W. Va. 417, 633 S.E.2d 771 (2006). On appeal, petitioner
raises the same grounds for relief contained in his habeas petition, with the addition of (1) pre-
indictment delay, (2) denial of petitioner’s request for new habeas counsel, and (3) cumulative
error. We will address these three grounds first.

        With respect to petitioner’s argument that the indictment charging him with two counts of
concealment of a deceased body came less than a month before his trial, we agree with
respondent that petitioner failed to raise this ground as an independent ground for relief in his
habeas petition. Rather, he raised the issue, and the circuit court addressed it, in the context of his
argument that his counsel was ineffective. Upon our review of the record below, the concealment
charges flowed directly from the murder charges. We fail to see how petitioner’s ability to obtain
discovery on the subsequent charges or his defense, generally, was prejudiced by the timing of
the indictment. Accordingly, the circuit court did not abuse its discretion by denying petitioner
relief on the basis of pre-indictment delay.

        With respect to the circuit court’s denial of petitioner’s request for new habeas counsel,
the record reflects that Mr. Hoosier was petitioner’s third attorney appointed in the habeas
proceeding. The record reflects that petitioner’s former counsel created an “inordinate delay” in
the proceeding, but that the matter moved expeditiously once Mr. Hoosier was appointed.
Petitioner points to the July 27, 2015, hearing that proceeded in his absence due to Mr. Hoosier’s
failure to secure a transport order for petitioner. However, the circuit court determined that
witnesses had appeared for the hearing, and that petitioner’s presence that day was not necessary.
The record reflects that the court held a second day of hearing on September 22, 2015.




                                                  3

Accordingly, we find no abuse of discretion in the circuit court’s refusal to appoint petitioner
new habeas counsel.1
       Finally, petitioner argues that there was cumulative error in the habeas proceeding. We
have held that

       [w]here the record of a criminal trial shows that the cumulative effect of
       numerous errors committed during the trial prevented the defendant from
       receiving a fair trial, his conviction should be set aside, even though any one of
       such errors standing alone would be harmless error.

Syl. Pt. 5, State v. Smith, 156 W. Va. 385, 193 S.E.2d 550 (1972). As respondent notes, this
Court has not expressly extended the cumulative error doctrine to evidentiary decisions or
rulings in post-conviction habeas proceedings. We decline to do so here.

        The circuit court’s February 2, 2016, order denying habeas relief contains well-reasoned
findings and conclusions as to the remaining assignments of error in this appeal. Given our
conclusion that the circuit court’s order and record on appeal reflect no error or abuse of
discretion by the circuit court, we hereby adopt and incorporate the circuit court’s findings and
conclusions herein and direct the Clerk to attach a copy of the Circuit Court of Preston County’s
February 2, 2016, “Opinion Order Denying Petition for Writ of Habeas Corpus” to this
memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                         Affirmed.

ISSUED: February 17, 2017

CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




       1
          We note that the circuit court did not address the question of whether petitioner received
ineffective assistance of the counsel from Mr. Hoosier in the habeas proceeding, instead
reserving that issue for a separate habeas petition should petitioner elect to pursue one. We do
not disturb the circuit court’s ruling in that regard.


                                                 4